Gitlin v Chirinkin (2014 NY Slip Op 07121)





Gitlin v Chirinkin


2014 NY Slip Op 07121


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-01892
 (Index No. 12131/07)

[*1]Eduard Gitlin, etc., et al., appellants, 
vAlex Chirinkin, et al., respondents.


Barbara Lee Ford, Floral Park, N.Y., for appellants.
Feinstein & Partners, PLLC, New York, N.Y. (Albert Feinstein of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, breach of fiduciary duty, fraud, and unjust enrichment, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), entered December 19, 2012, which granted the defendants' motion to dismiss the second amended complaint as barred by the doctrine of in pari delicto.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted the defendants' motion to dismiss the second amended complaint as barred by the doctrine of in pari delicto (see Kirschner v KPMG LLP, 15 NY3d 446, 464; Ta Chun Wang v Chun Wong, 163 AD2d 300, 302; Janke v Janke, 47 AD2d 445, 449, affd 39 NY2d 786).
The plaintiffs' remaining contentions are without merit.
ENG, P.J., DILLON, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court